                   Case 3:19-cv-05822-WHA Document 549
                                                   553 Filed 07/19/21
                                                             07/21/21 Page 1 of 1
                                                                                                                              Reset Form

CAND Pay.gov Application for Refund (rev. 10/19)


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
                APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                       PAY.GOV TRANSACTION DETAILS
IMPORTANT:
  Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
  In fields 3-6, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
    transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

 1. Your Name:* Keith Kaplan                                         7. Your Phone Number: (212) 474-4112
 2. Your Email Address: * kkaplan@cravath.com                        8. Full Case Number (if applicable):
 3. Receipt Number:*                        0971-16192905                                           Attorney Admission
                                              07/19/2021                                            Civil Case Filing
 4. Transaction Date:*
                                                                                                    FTR Audio Recording
                                                                     9. Fee Type:*
 5. Transaction Time:*                        6:10 pm                                               Notice of Appeal
                                                                                              ✔     Pro Hac Vice
 6. Transaction Amount
                                   $ 317.00                                                         Writ of Habeas Corpus
   (Amount to be refunded):*
 10. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.
  For a duplicate charge, provide the correct receipt number in this field.
  If you paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).
Duplicate charge. Correct receipt number: 0971-16192819




9     Efile this form using OTHER FILINGS ˢ OTHER DOCUMENTS ˢ APPLICATION FOR REFUND.
View detailed instructions at: cand.uscourts.gov/ecf/payments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelpdesk@cand.uscourts.gov Monday -Friday 9:00 a.m.-4:00 p.m.


                                             FOR U.S. DISTRICT COURT USE ONLY

                           Approved
 Refund request:           Denied
                           'HQLHGņ5HVXEPLWDPHQGHGDSSOLFDWLRQ VHHUHDVRQIRUGenial)                                   Digitally signed by Ana
                                                                                                                  Banares
 Approval/denial date:                                                    Request approved/denied Ey: Ana Banares Date: 2021.07.20 17:35:14
                                                                                                                  -07'00'

 Pay.gov refund tracking ID refunded:                                     Agency refund tracking ID nXPEHU 0971-
 Date refund processed:                                                   5HIXQGSURFHVVHGEy:
 Reason for dHQLDO LIDSSOLFDEOH  Please state the case number in # 8 and explain in detail what happened to cause the duplicate
                                    charge in number 10.

 Referred for OSC dDWH LIDSSOLFDEOH 
